Exhibit 10.8
Final Execution
RECEIVABLES ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS RECEIVABLES ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated
and effective as of March 5, 2010, is entered into by and between CENTERLINE
HOLDING COMPANY, a Delaware statutory trust (“CHC”), CENTERLINE CAPITAL GROUP
INC., a Delaware corporation (“CCG”), CENTERLINE AFFORDABLE HOUSING ADVISORS
LLC, a Delaware limited liability company (“CAHA”), CENTERLINE GUARANTEED
MANAGER II LLC, a Delaware limited liability company (“Guaranteed Manager”),
CENTERLINE GUARANTEED HOLDINGS LLC (“Guaranteed Holdings” or “Assignee” ), and
each of the entities listed on Schedule A under the heading Special Limited
Partner (each a “Special Limited Partner”, and collectively the “Special Limited
Partners” and, together with CHC, CCG, CAHA, Guaranteed Manager and Guaranteed
Holdings, the “Assignors”).
W I T N E S S E T H :
WHEREAS, Guaranteed Manager is the manager of each of the respective limited
liability companies listed on Schedule A under the heading Guaranteed Fund
General Partner (each a “Guaranteed Fund General Partner” and collectively, the
“Guaranteed Fund General Partners”) and each of the Special Limited Partners;
WHEREAS, the respective Guaranteed Fund General Partner is (i) the general
partner of each of the respective limited partnerships listed on Schedule A in
the row that the respective Guaranteed Fund General Partner is listed under the
heading Guaranteed Fund (each, a “Guaranteed Fund” and collectively, the
“Guaranteed Funds”); (ii) the managing member of the general partner (each “a
Guaranteed Partnership General Partner, and collectively, the “Guaranteed
Partnership General Partners”) of respective limited partnerships listed in the
row that the respective Guaranteed Fund General Partner is listed under the
heading Guaranteed Partnership (each a “Guaranteed Partnership” and
collectively, the Guaranteed Partnerships”);
WHEREAS, CAHA is the sole member of Guaranteed Manager and CCG is the sole
member of CAHA;
WHEREAS, pursuant to that certain Master Assignment, Stabilization, Assignment
Allocation, Servicing and Asset Management Agreement, dated as of even date
hereof (the “Master Agreement”) by and among CHC, CCG, CAHA, Guaranteed Manager,
Guaranteed Holdings and Centerline Mortgage Capital Inc., Guaranteed Holdings
has among other things agreed to cause to be advanced to the Guaranteed Funds
amounts necessary to cause Stabilization to occur with respect to certain
Properties, and in consideration of such obligation, CCG, as the sole member of
Guaranteed Holdings, is to contribute the Receivables defined in Section 1
below, which contribution is being made pursuant to the Limited Liability
Company Agreement of Guaranteed Holdings, dated as of even date hereof (the
“Guaranteed Holdings Operating Agreement”);

 

 



--------------------------------------------------------------------------------



 



WHEREAS, each of the Assignors believes that making the assignments contained
herein is in the best interests of the Assignors and each of the Guaranteed
Funds and Guaranteed Partnerships, in which the Assignors hold a direct or
indirect interest.
NOW, THEREFORE, it is hereby agreed as follows:
Section 1. Assignment of Receivables. Subject to the other terms of this
Agreement, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the respective Assignors hereby grant, convey,
transfer and assign to Guaranteed Holdings all right, title, claim and interest
of the respective Assignors in and to their respective rights to receive payment
or repayment of the following fees and obligations, whether presently owed
and/or accrued or owed or accrued in the future (such rights being,
collectively, the “Receivables”):
(a) the Fee Rights; and
(b) the Loan Receivables.
It is expressly acknowledged by the parties that
(i) the Receivables shall not include the right of any Assignors as an equity
participant in the Guaranteed Funds or their constituent partners or members but
shall be limited to the rights to receive fees or loan repayments;
(ii) each Assignor agrees that it will not cause or permit any Receivable, or
any agreement, instrument or interest that gives rise, or could give rise, to a
Receivable, to be converted into an equity interest (however designated);
(iii) in addition to the assignment of rights set forth above, the Assignors
hereby pledge all of their right, title and interest in and to the agreements
and other interests that give rise to the Receivables to Guaranteed Holdings, to
secure the Assignors’ respective obligations to Guaranteed Holdings under this
Agreement; and
(iv) the assignments of the Receivables to Guaranteed Holdings are intended to
be absolute assignments in exchange for the consideration provided by Guaranteed
Holdings under this agreement and the other Restructuring Documents, and not
merely a collateral grant. However, if for any reason the assignment of the
Receivables to Guaranteed Holdings is deemed not to be an absolute assignment,
then the Assignors grant a back-up security interest on the Receivables in favor
of Guaranteed Holdings to secure their obligations to Guaranteed Holdings under
this Agreement.
Section 2. Directions to Constituent Parties; Set Off Rights.
(a) Guaranteed Manager shall cause the respective Guaranteed Fund to pay the
Asset Management Fees and Disposition Fees to Guaranteed Holdings and to repay

 

2



--------------------------------------------------------------------------------



 



the Loan Receivables as and when such Asset Management Fees or Loan Receivables
may payable under the terms of the respective Guaranteed Partnership Agreement.
The Assignors make no representation as to whether the Guaranteed Funds will
have sufficient assets to pay the Asset Management Fees and Disposition Fees or
the Loan Receivables, either when due or at any other time. The parties
acknowledge and agree that CCG and CAHA shall have the right to apply any
Receivables arising with the respect to the Guaranteed Funds with respect to
which such Operative Event has occurred to satisfy the obligation of Assignee to
pay Guaranteed Fund Expenses with respect to such Guaranteed Fund prior to
contributing such amounts to Assignee, subject to the Guaranteed Holdings BTB
Swap Agreement.
(b) The Assignors shall remit all payments received with respect to the
Receivables to the Guaranteed Holdings Operating Account (as defined in the Cash
Management Agreement) subject to revision upon agreement as to payment of
Guaranteed Fund Expenses.
(c) Each of the Guaranteed Funds and Guaranteed Fund General Partners, by
executing this Agreement acknowledge such directions.
Section 3. No Other Encumbrances of Membership Interest. The Assignors hereby
jointly and severally covenant and warrant to Guaranteed Holdings that (a) the
Assignors have not executed any prior assignment or pledge which is still valid
of any Assignor’s interest in the Receivables, (b) each Assignor has full right
and authority to make this Agreement, (c) this Agreement is enforceable against
each Assignor and (d) each Assignor will not transfer, sell, convey or make any
additional assignment of the Receivables (other than pursuant to this Agreement
or pursuant to any pledge given to Guaranteed Holdings or Merrill Lynch Capital
Services, Inc. (“MLCS”) in connection with their obligations to the Guaranteed
Partnerships).
Section 4. Representations And Warranties of Assignor. The Assignors hereby
jointly and severally, represent and warrant to Guaranteed Holdings and MLCS, as
a Third Party Beneficiary hereof, that as of the date hereof.
(a) The rights and interests being conveyed hereunder constitute valid and
existing rights and interests of the Assignors.
(b) Each Assignor’s respective Organizational Documents are in full force and
effect and constitute the valid, legal and binding obligations of the respective
parties thereto. There are no defaults currently existing under the Assignors’
corporate, organizational or company governance documents and agreements and no
events exist which, with the giving of notice or passage of time or both, would
constitute defaults under such documents or agreements.
(c) Each Assignor has been duly formed and is in good standing in the State of
Delaware and in each jurisdiction in which it is required to be in good
standing; all necessary certificates, and all amendments thereto, have been duly
recorded in the proper

 

3



--------------------------------------------------------------------------------



 



public records, and no state of facts now exists with respect to the Assignors
that does not conform to the applicable certificates.
(d) Guaranteed Manager will not, by reason of entering into this Agreement,
cease to be the manager of the Guaranteed Funds, the Local General Partners or
the Special Limited Partners.
(e) The Master Agreement provides a direct and tangible benefit to the
Assignors.
(f) The Receivables as of the date hereof are as set forth on Exhibit 4.3 of the
Master Agreement.
Section 5. Covenants of Assignor Irrespective of Default. From and after the
date of this Agreement, the Assignors hereby covenant and warrant that:1
(a) The Assignors will not, with respect to the Guaranteed Funds, without the
prior written consent of Guaranteed Holdings and MLCS or unless otherwise
permitted herein, take any action that could subordinate the present rights of
Assignors to receive payments of the Asset Management Fees and Disposition Fees
or Loan Receivables to any other rights of third parties.
(b) The Assignors will not, without the prior written consent of Guaranteed
Holdings and MLCS, sell, transfer by gift, or otherwise alienate or dispose of
any part of the Assignor’s interest in the Guaranteed Entities.
(c) The Assignors will not, without the prior written consent of Guaranteed
Holdings and MLCS, amend, modify, or rescind any Organizational Documents or
waive any rights thereunder, except those which are not material in nature and
do not and will not, in the future, affect in any manner, the rights of
Guaranteed Holdings hereunder.
(d) The Assignors will not, without the prior written consent of Guaranteed
Holdings and MLCS, take or consent to any action which could result in a sale,
encumbrance or hypothecation of any or all of the Receivables assigned hereby.
(e) The Assignors will, immediately after obtaining knowledge thereof, give
written notice to Guaranteed Holdings in the event of any default under any
Organizational Documents by any party thereto.
Section 6. No Conflicting Agreements. The Assignors hereby covenant and warrants
to Guaranteed Holdings and MLCS that this Agreement does not and will not
constitute a default by the Assignors, the Guaranteed Entities, under the
Organizational Documents or any mortgage, deed of trust, security agreement,
loan agreement, or other contract or agreement to which the Assignors or the
Guaranteed Funds are a party.
 

      1  
Consider future sales of the GP interests in Local Partnerships that Centerline
is currently holding.

 

4



--------------------------------------------------------------------------------



 



Section 7. Binding Effect of Agreement. This Agreement will remain in full force
and effect so long as the Guaranteed Funds are in existence and the Guaranteed
Fund General Partner is the general partner thereof or any Receivables remain
payable (the date upon which this Agreement is no longer in full force and
effect, the “Termination Date”), and will bind and benefit the successors and
permitted assigns of the Assignors and Guaranteed Holdings. Guaranteed Holdings
may at any time assign or otherwise transfer, in whole or in part, any interest
it may have hereunder. The Guaranteed Fund General Partner shall not transfer or
assign its interest in the Guaranteed Fund, nor shall Guaranteed Manager
transfer or assign its interest in the Guaranteed Partnership General Partner
without the prior written consent of Guaranteed Holdings and MLCS, which may be
conditioned upon such assignee’s or transferee’s assumption in writing of all of
the Assignor’s Interest, rights and obligations in and under this Agreement.
Nothing contained herein shall prohibit any party from assigning their rights,
other than their rights in the Receivables, as collateral security for a loan to
such party or its Affiliates.
Section 8. Remedies.
(a) The rights, powers and remedies given to Guaranteed Holdings by this
Agreement will be in addition to all rights, powers and remedies given to
Guaranteed Holdings by virtue of any statute or rule of law.
(b) No act done or omitted by Guaranteed Holdings pursuant to the rights and
powers granted to it by this Agreement will be deemed a waiver by Guaranteed
Holdings of its rights and powers pursuant to any instrument executed in
connection with this Agreement and is made and accepted without any prejudice to
any of the rights and powers possessed by Guaranteed Holdings with regard to the
terms of any such instruments executed in connection therewith.
Section 9. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of New York.
Section 10. Amendment. None of the terms or provisions of this Agreement may be
waived, altered, modified, limited or amended except by an agreement executed by
the Assignors and Guaranteed Holdings.
Section 11. Rights Supplement. The rights granted to Guaranteed Holdings herein
will be supplementary and in addition to those granted in any other agreements
with respect to the Guaranteed Funds.
Section 12. Notices. All notices and communications provided for hereunder will
be in writing and sent (a) by facsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(changes prepaid), (b) by registered or certified mail with return receipt
requested (postage prepaid) or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

 

5



--------------------------------------------------------------------------------



 



     
If to Guaranteed Holdings:
  Centerline Capital Group Inc.
 
  625 Madison Avenue
 
  New York, NY 10022
 
  Attention: Andrew J. Weil
 
   
with copies to:
  Merrill Lynch Capital Services, Inc.
 
  4 World Financial Center, 11th Floor
 
  New York, NY 10080
 
  Attention: James Nacos
 
   
 
  and
 
   
 
  Kutak Rock LLP
 
  225 Peachtree Street, N.E.
 
  Suite 2100
 
  Atlanta, GA 30303
 
  Attention: David A. Nix, Esq.
 
   
If to the Assignor:
  Centerline Capital Group Inc.
 
  625 Madison Avenue
 
  New York, NY 10022
 
  Attention: Andrew J. Weil
 
   
with copies to:
  Paul, Hastings, Janofsky & Walker LLP
 
  75 East 55th Street
 
  New York, NY 10022
 
  Attention: Alan S. Cohen, Esq.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts executed and delivered, each as an
original, will constitute but one and the same executed and delivered document.
Section 14. Definitions. All capitalized terms used, but not defined herein,
shall have the meaning ascribed to them in the Master Agreement.
SECTION 15. THIRD PARTY BENEFICIARY. The Assignors and Assignee hereby agree
that MLCS is intended to, and shall be, a third party beneficiary of this
Agreement. To the extent that this Agreement conflicts with the terms of the
Guaranteed Holdings BTB Swap Agreement, the Guaranteed Holdings BTB Swap
Agreement shall govern. To the extent not already provided for herein, all fees
and payments hereunder shall be subordinate to any fees or payments owed to MLCS
under the Guaranteed Holdings BTB Swap Agreement, or any documents related
thereto.

 

6



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives as of the day and year first above written.

            CENTERLINE HOLDING COMPANY
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President        CENTERLINE CAPITAL GROUP
INC.
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President        CENTERLINE AFFORDABLE
HOUSING ADVISORS LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President        CENTERLINE GUARANTEED
MANAGER II LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President     

 





--------------------------------------------------------------------------------



 



                          CENTERLINE GUARANTEED HOLDINGS LLC    
 
                        By:   Centerline Capital Group Inc., its managing member
   
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        Acknowledged and Agreed:    
 
                        CENTERLINE GUARANTEED CORPORATE PARTNERS II LP-SERIES A
   
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series A,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED ASSET MANAGERS II L.L.C.-SERIES A    
 
                        By:   Centerline Guaranteed Manager II LLC, its manager
   
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    

 





--------------------------------------------------------------------------------



 



                          CENTERLINE GUARANTEED CORPORATE PARTNERS II LP-SERIES
B    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series B,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED ASSET MANAGERS II L.L.C.-SERIES B    
 
                        By:   Centerline Guaranteed Manager II LLC, its manager
   
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        CENTERLINE GUARANTEED CORPORATE PARTNERS II LP-SERIES C
   
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series C,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    

 





--------------------------------------------------------------------------------



 



                          RCC GUARANTEED ASSET MANAGERS II L.L.C.-SERIES C    
 
                        By:   Centerline Guaranteed Manager II LLC, its manager
   
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        CENTERLINE GUARANTEED CORPORATE PARTNERS II LP-SERIES D
   
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series D,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED ASSET MANAGERS II L.L.C.-SERIES D    
 
                        By:   Centerline Guaranteed Manager II LLC, its manager
   
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    

 





--------------------------------------------------------------------------------



 



                          CENTERLINE GUARANTEED CORPORATE PARTNERS II LP-SERIES
E    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series E,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED ASSET MANAGERS II L.L.C.-SERIES E    
 
                        By:   Centerline Guaranteed Manager II LLC, its manager
   
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        CENTERLINE GUARANTEED CORPORATE PARTNERS II LP-SERIES F
   
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series F,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    

 





--------------------------------------------------------------------------------



 



                          RCC GUARANTEED ASSET MANAGERS II L.L.C.-SERIES F    
 
                        By:   Centerline Guaranteed Manager II LLC, its manager
   
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    

 





--------------------------------------------------------------------------------



 



                          Acknowledged and Agreed:    
 
                        RCC GUARANTEED SLP II, L.P.-SERIES A    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series A,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED SLP II, L.P.-SERIES B    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series B,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED SLP II, L.P.-SERIES C    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series C,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    

 





--------------------------------------------------------------------------------



 



                          RCC GUARANTEED SLP II, L.P.-SERIES D    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series D,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED SLP II, L.P.-SERIES E    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series E,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    
 
                        RCC GUARANTEED SLP II, L.P.-SERIES F    
 
                        By:   RCC Guaranteed Asset Managers II L.L.C.- Series F,
its general partner    
 
                            By:   Centerline Guaranteed Manager II LLC, its
manager    
 
                            By:   /s/ Marc D. Schnitzer                      
 
          Name:   Marc D. Schnitzer    
 
          Title:   Chief Executive Officer and President    

 





--------------------------------------------------------------------------------



 



SCHEDULE A

                              Guaranteed             Guaranteed Fund  
Partnership General     Guaranteed Fund   Guaranteed Partnership   General
Partner   Partner   Special Limited Partner
Centerline Guaranteed Corporate Partners II LP-Series A
  Centerline Guaranteed
Partnership LP-Series
A, Number 1   RCC Guaranteed Asset Managers II L.L.C.-Series A   RCC Guaranteed
Asset Managers II L.L.C.-Series A, Number 1   RCC Guaranteed SLP II,
L.P.-Series A
Centerline Guaranteed Corporate Partners II LP-Series B
  Centerline Guaranteed
Partnership LP-Series
B, Number 1   RCC Guaranteed Asset Managers II L.L.C.-Series B   RCC Guaranteed
Asset Managers II L.L.C.-Series B, Number 1   RCC Guaranteed SLP II,
L.P.-Series B
Centerline Guaranteed Corporate Partners II LP-Series C
  Centerline Guaranteed Partnership LP-Series C, Number 1 and Centerline
Guaranteed Partnership LP-Series C, Number 2   RCC Guaranteed Asset Managers II
L.L.C.-Series C   RCC Guaranteed Asset Managers II L.L.C.-Series C, Number 1 and
RCC Guaranteed Asset Managers II L.L.C.-Series C, Number 2   RCC Guaranteed SLP
II, L.P.-Series C
Centerline Guaranteed Corporate Partners II LP-Series D
  Centerline Guaranteed
Partnership LP-Series
D, Number 1   RCC Guaranteed Asset Managers II L.L.C.-Series D   RCC Guaranteed
Asset Managers II L.L.C.-Series D, Number 1   RCC Guaranteed SLP II,
L.P.-Series D
Centerline Guaranteed Corporate Partners II LP-Series E
  Centerline Guaranteed Partnership LP-Series E, Number 1 and Centerline
Guaranteed Partnership LP-Series E, Number 2   RCC Guaranteed Asset Managers II
L.L.C.-Series E   RCC Guaranteed Asset Managers II L.L.C.-Series E, Number 1 and
RCC Guaranteed Asset Managers II L.L.C.-Series E, Number 2   RCC Guaranteed SLP
II, L.P.-Series E

 

